Citation Nr: 0826332	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss, prior to March 24, 2008.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, from March 24, 2008.  

3.  Entitlement to an effective date earlier than March 12, 
2004, for the award of service connection for bilateral 
tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to March 
1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a December 2004 rating decision, the RO denied a 
compensable rating for bilateral hearing loss and determined 
that new and material evidence had not been received to 
reopen a previously denied claim of service connection for 
tinnitus.  Through his representative, the veteran perfected 
an appeal with the RO's decisions via the submission of a 
timely VA Form 9 in June 2005.

Before the matter was certified to the Board, in a September 
2005 rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating, effective 
March 12, 2004.  This determination constitutes a full award 
of the benefits sought on appeal with respect to the claim of 
service connection for tinnitus.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997).  The veteran, however, 
subsequently perfected an appeal with the downstream element 
of the effective date assigned by the RO for the award of 
service connection for tinnitus.  

In January 2008, the Board remanded the matter to the RO for 
due process considerations and evidentiary development.  A 
review of the record shows that the RO has complied with all 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

While the matter was in remand status, in an April 2008 
rating decision, the RO increased the rating for the 
veteran's service-connected bilateral hearing loss to 10 
percent, effective March 24, 2008.  Although an increased 
rating was granted, the issue remains in appellate status, as 
the maximum schedular rating has not been assigned.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (holding that a decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).  Moreover, 
complete adjudication of the veteran's claim now requires an 
analysis during two discrete time periods, as set forth above 
on the cover page of this decision.  


FINDINGS OF FACT

1.  Prior to March 24, 2008, audiometric testing conducted 
for VA compensation purposes showed that the veteran had, at 
worst, Level II hearing in the right ear and Level III 
hearing in the left ear.  

2.  A VA audiogram conducted for VA compensation purposes on 
March 24, 2008, showed that the veteran had Level II hearing 
in the right ear and Level V hearing in the left ear.  

3.  The veteran's original claim of service connection for 
tinnitus was received by VA in November 1997.  

4.  In a March 1998 rating decision, the RO denied service 
connection for tinnitus.  The veteran was notified of the 
RO's decision and his appellate rights in a March 1998 
letter, but he did not perfect an appeal within the 
applicable time period and the decision is final.

5.  On March 12, 2004, the RO received the veteran's request 
to reopen his claim of service connection for tinnitus.  In a 
September 2005 rating decision, the RO granted service 
connection for tinnitus, effective March 12, 2004, the date 
of receipt of his claim to reopen.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss prior to March 24, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss from March 24, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).

3.  The criteria for an effective date earlier than March 12, 
2004, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in increased rating claims, the VCAA requires that 
VA inform the claimant that in order to substantiate the 
claim, he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in May 2004.  
This letter addressed all three notice elements delineated in 
the revised 38 C.F.R. § 3.159 and was sent prior to the 
initial unfavorable decision by the AOJ.  The Board 
acknowledges that the notice did not address either the 
relevant rating criteria or effective date provisions.  
However, in March 2006, the RO sent the veteran a letter for 
the express purpose of notifying the veteran of the 
additional elements imposed by the Court in Dingess.  Also, 
the relevant rating criteria and citations to the relevant 
effective date provisions were provided to the veteran in 
September 2005 and May 2006 Statements of the Case.  The RO 
has since reconsidered the veteran's claims on several 
occasions, after affording him the opportunity to respond.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.  Neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records identified or 
submitted by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2007).  The veteran has also 
been afforded three VA medical examinations in connection 
with his claim for an increased rating for hearing loss.  The 
Board finds that the reports of these examinations provide 
the necessary medical opinions.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  

Background

The veteran's service medical records show that at his 
December 1965 military enlistment medical examination, his 
ears were normal on clinical evaluation and he denied a 
history of ear trouble.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
0 (10)
25 (35)
25 (35)
15 (20)
30 (40)
LEFT
0 (15)
5 (15)
25 (35)
25 (35)
5 (10)
25 (35)

The assessment was defective hearing.  

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented above by 
the figures in parentheses).

In-service medical records are negative for complaints or 
findings of hearing loss or tinnitus.  

At his February 1968 military discharge medical examination, 
the veteran's ears were normal on clinical evaluation and he 
denied a history of ear trouble.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
5
25
35
20
20
LEFT
10
15
25
35
25
30

The assessment was bilateral high frequency hearing loss, not 
considered disabling.
In November 1997, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
defective hearing.

In connection with his claim, the veteran was afforded a VA 
medical examination in January 1998.  He reported a history 
of noise exposure during service which had produced hearing 
loss and constant tinnitus.  Audiometric testing revealed ear 
pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
65
40
40
LEFT
35
40
45
50
65

The veteran's average pure tone threshold was 43 decibels in 
the right ear and 50 decibels in the left ear.  Speech 
recognition was 92 percent correct on the right and 94 
percent correct on the left.  The diagnosis was mixed 
conductive-sensorineural hearing loss, bilateral, and 
constant bilateral tinnitus.  

Based on this evidence, in a March 1998 rating decision, the 
RO granted service connection for bilateral hearing loss 
assigned an initial zero percent rating, effective November 
26, 1997, the date of receipt of his claim.  The RO denied 
service connection for tinnitus, finding that the service 
medical records were negative for complaints or findings of 
tinnitus and there was no evidence of a link between the 
veteran's current tinnitus and his active service.  The 
veteran was notified of the RO's decisions and his appellate 
rights in a March 1998 letter.

Later that month, the veteran submitted a notice of 
disagreement with the RO's decision.  In his letter, the 
veteran indicated that he never claimed that he had a 
condition called tinnitus; rather, he indicated that he had 
"a constant and extremely loud ringing" in his ear.  

In April 1998, the RO issued a Statement of the Case to the 
veteran addressing both the veteran's hearing loss claim and 
his tinnitus claim.  In light of the veteran's apparent 
misunderstanding regarding his diagnosis of tinnitus, the RO 
recharacterized the issue as "Service connection for 
tinnitus (ringing in the ears)."  The veteran, however, did 
not perfect an appeal within the applicable time period.  
Thus, the March 1998 rating decision is final.

In March 2004, the veteran submitted a claim for an increased 
rating for his service-connected bilateral hearing loss.  He 
also requested reopening of his claim of service connection 
for tinnitus.  His claim was received by VA on March 12, 
2004.  

In support of his claim, the RO obtained VA clinical records, 
dated from February 2003 to March 2004, showing treatment for 
hearing loss.  The veteran was fitted with new hearing aids 
during this period.  

The veteran underwent VA medical examination in October 2004 
for VA compensation purposes.  Audiometric testing revealed 
ear pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
50
70
LEFT
40
45
55
60
85

The veteran's average pure tone threshold was 53 decibels in 
the right ear and 61 decibels in the left ear.  Speech 
recognition was 84 percent correct, bilaterally.  The 
diagnosis was moderate to moderately severe mixed hearing 
loss.  

The veteran again underwent VA medical examination for 
compensation purposes in August 2005 at which he reported 
constant bilateral tinnitus.  Audiometric testing revealed 
ear pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
50
65
LEFT
45
50
55
70
80

The veteran's average pure tone threshold was 50 decibels in 
the right ear and 64 decibels in the left ear.  Speech 
recognition was 84 percent correct, bilaterally.  The 
diagnosis was moderate to moderately severe mixed hearing 
loss.  The examiner further indicated that it is at least as 
likely as not that the veteran's tinnitus was the result of 
noise exposure during service.  

In a September 2005 rating decision, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
rating, effective March 12, 2004, the date of receipt of the 
veteran's application to reopen.  The veteran appealed the 
effective date assigned by the RO.  

In his January 2006 notice of disagreement, the veteran 
argued that he had submitted a claim of service connection 
for hearing loss and tinnitus in 1997.  Although VA granted 
service connection for hearing loss, the veteran argued that 
"VA simply ignored the tinnitus portion of my hearing 
claim."  He indicated that "for personal reasons" he did 
not follow up until March 2004.  Thus, he argued that an 
effective date in 1997 was warranted for the award of service 
connection for tinnitus.  In his October 2006 substantive 
appeal, the veteran indicated that when he filed his claim 
for benefits in 1997, he suffered from extreme ringing in his 
ears, but did not understand what tinnitus meant.  He 
indicated that "VA sends too many papers, too little usable 
information for the average layman."

Additional VA clinical records show that the veteran 
continued to receive treatment for hearing loss.  In March 
2006, the veteran underwent audiometric testing for purposes 
of a hearing aid evaluation.  The test showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
75
75
LEFT
55
55
70
75
85

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and 64 percent in the left ear.  
Based on this test, the veteran was fitted with new binaural 
hearing aids.  

The veteran again underwent VA medical examination for 
compensation purposes in March 2008.  He reported hearing 
loss and constant tinnitus.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
65
LEFT
50
55
55
65
80

Puretone averages were 53 decibels on the right and 64 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 80 
percent in the left ear.  The diagnosis included moderate to 
moderately severe sensorineural hearing loss.  


Increased rating for bilateral hearing loss

Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Under VA regulation, an examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2007).

The regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2007).



Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of a compensable rating for 
bilateral hearing loss prior to March 24, 2008, and against 
the assignment of a rating in excess of 10 percent for 
bilateral hearing loss from March 24, 2008.

As discussed above, the October 2004 VA audiometric 
examination showed that the veteran had an average pure tone 
threshold of 53 decibels in the right ear with speech 
discrimination of 84 percent correct.  He had an average pure 
tone threshold of 61 decibels in the left ear with speech 
discrimination of 84 percent correct.  

Similarly, the August 2005 VA audiometric examination showed 
that the veteran had an average pure tone threshold of 50 
decibels in the right ear with speech discrimination of 84 
percent correct.  He had an average pure tone threshold of 64 
decibels in the left ear with speech discrimination of 84 
percent correct.  

The only possible interpretation of these examination results 
is that the veteran's hearing loss is at Level II in the 
right ear and Level III in the left ear.  Therefore, the 
criteria for a compensable rating have not been met.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  The Board considered 
the provisions of 38 C.F.R. § 4.86, but the results of these 
audiometric examinations clearly show that these provisions 
are not applicable.

The Board has also considered the March 2006 VA examination 
performed in connection with the veteran's evaluation for new 
hearing aids.  The results of the audiometric testing, 
however, are not probative for rating purposes.  For example, 
it is unclear if the veteran wore his old hearing aids during 
the examination, and there is no indication that the 
examination included a controlled speech discrimination test 
using the Maryland CNC word list, as required by 38 C.F.R. § 
4.85 (2007).  Thus, the Board must assign this evidence 
limited probative value.  

As noted above, on March 24, 2008, the veteran underwent VA 
audiometric examination which showed that the veteran had an 
average pure tone threshold of 53 decibels in the right ear 
with speech discrimination of 84 percent correct.  He had an 
average pure tone threshold of 64 decibels in the left ear 
with speech discrimination of 80 percent correct.  

Interpreting these examination results shows that the 
veteran's hearing loss is at Level II in the right ear and 
Level V in the left ear.  Therefore, the criteria for a 10 
percent rating have been met, as of March 24, 2008, the date 
the examination was conducted.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The Board considered the provisions of 38 C.F.R. 
§ 4.86, but a higher rating would not be warranted applying 
this alterative table.  

The Board has carefully reviewed the veteran's claims folder 
in its entirety, but finds no other probative evidence of 
record showing that his hearing loss disability rose to the 
level of a compensable rating prior to March 24, 2008, when 
the most recent VA audiogram for compensation purposes was 
conducted.  Likewise, there is no probative evidence of 
record showing that a rating in excess of 10 percent for 
bilateral hearing loss is warranted from March 24, 2008.  
Finally, there is no basis for the assignment of staged 
ratings during either period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board is sympathetic to the symptoms the veteran reports 
as a result of his hearing loss disability, such as 
difficulty hearing in noisy environments.  While the Board 
finds his statements to be credible, they do not provide 
sufficient evidence on which to award a higher rating for 
bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, as 
explained above, the numeric designations correlate to a 
noncompensable disability rating prior to March 24, 2008, and 
a 10 percent rating from March 24, 2008.  For these reasons 
and bases, the Board finds that the preponderance of the 
evidence is against the claim. 

In reaching this decision, the Board has considered whether 
an extraschedular rating is warranted with respect to the 
veteran's bilateral hearing loss.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating).  
However, after reviewing the record, the Board finds that 
there is no basis for further action on this question as 
there is no indication of an exceptional disability picture 
such that the schedular evaluations for the service-connected 
hearing loss are inadequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Moreover, there is no objective evidence of 
record demonstrating that the veteran's service-connected 
hearing loss markedly interferes with his employment, beyond 
that contemplated by the rating schedule.  Likewise, there is 
no evidence of record showing that he has been frequently 
hospitalized due to hearing loss.  Indeed, it does not appear 
that he has been hospitalized for this disability at all 
since his separation from service.  Consequently, the Board 
finds that no further action on this matter is warranted.


Entitlement to an earlier effective date for the award of 
service connection for bilateral tinnitus.

Applicable Law

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim  
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application  
therefor.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2007).

When there is a final denial of a claim, and new and material  
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).

Analysis

The veteran seeks an effective date earlier than March 12, 
2004, for the award of service connection for tinnitus.  
Specifically, he argues that an effective date in 1997 is 
warranted, corresponding to the date he filed his original 
claim of service connection for tinnitus.  

As discussed in detail above, the record reveals that the 
veteran did indeed file a claim of service connection for 
defective hearing loss in November 1997.  Despite his 
recollections that VA "simply ignored" the tinnitus portion 
of his claim, however, the record clearly shows that the 
veteran's claim of tinnitus was expressly denied by the RO in 
a March 1998 rating decision.  Moreover, the veteran was 
notified of the RO's decision, including the portion 
specifically denying service connection for tinnitus, in a 
March 1998 letter.  The veteran clearly received such 
notification, as he submitted a notice of disagreement with 
the decision later that month.  

The Board acknowledges that in his notice of disagreement, 
the veteran indicated that he did not claim to have a 
tinnitus condition, but rather "poor hearing" and "an 
extremely loud ringing" in his ear.  However, the RO made 
efforts to correct his misunderstanding, by recharacterizing 
the issue as entitlement to service connection for tinnitus 
(ringing in the ears).  Nonetheless, the veteran did not 
perfect an appeal following the issuance of the Statement of 
the Case.  Thus, the veteran's November 1997 claim of service 
connection for tinnitus was resolved in the final March 1998 
rating decision.  

Chronologically, the veteran's request to reopen his claim of 
service connection for tinnitus was received by VA on March 
12, 2004.  The Board has  reviewed the record and has found 
no earlier, pending claim.  Cf. Servello v. Derwinski, 3 Vet. 
App. 196 (1992) (the Board must look at all communications 
that can be interpreted as a  claim, formal or informal, for 
VA benefits).  Neither the veteran nor his representative has 
pointed to any other earlier communication evidencing an 
intent to seek reopening of the claim of service connection 
for tinnitus.  

As set forth above, the RO has granted service connection for 
tinnitus, effective March 12, 2004, the date of receipt of 
his claim to reopen.  The law provides that the effective 
date of an award of compensation based a claim reopened after 
a final adjudication shall not be earlier than the date of 
receipt of application therefor.  38 C.F.R. § 
3.400(q)(1)(ii).

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of service 
connection for tinnitus is March 12, 2004; an earlier 
effective date is not authorized by law.   The evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss, prior to March 24, 2008, is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, from March 24, 2008, is denied.

Entitlement to an effective date earlier than March 12, 2004, 
for the award of service connection for bilateral tinnitus is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


